Citation Nr: 1028169	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 
1945 and from January 1948 to October 1965.  His military 
decorations include the Combat Infantryman Badge (CIB).  He died 
in October 2008.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from a January 
2009 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced the appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Because they require further development, the Board is remanded 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The immediate cause of the Veteran's death was respiratory 
insufficiency, and the underlying cause was advanced dementia.  
The appellant-widow attributes these terminal conditions to his 
service-connected posttraumatic stress disorder (PTSD).  She 
contends the PTSD had a deleterious effect on his cardiac and 
pulmonary systems, and dementia, and therefore contributed 
substantially or materially to his death.



To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather, it must be shown there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Where the service-connected condition 
affects vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, debilitation 
may be assumed.  Id.

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would 
not generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  Id.

The United States Court of Appeals for Veterans Claims 
(Court/CAVC) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that, in the context of a claim for DIC benefits - including for 
cause of death, the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) mandate that VA provide the 
appellant:  (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate the DIC claim 
based on a condition not yet 
service connected.

A preliminary review of the claims file shows the RO has not 
provided the appellant this required VCAA Hupp notice.  There is 
a letter from the RO to the appellant dated in November 2008 
generally explaining what the evidence must show to establish her 
eligibility for DIC, what the evidence must show to support an 
award of death pension benefits, what evidence is necessary to 
show entitlement to accrued benefits, and what evidence is 
necessary to show entitlement to burial benefits.  But this 
letter does not also mention the conditions for which the Veteran 
was service connected at the time of his death or include an 
explanation of the evidence and information required to 
substantiate the DIC claim based on a previously service-
connected condition.  At the time of his death, the Veteran as 
mentioned was service connected for PTSD, but also for 
posttraumatic arthritis of his left knee, left knee lateral 
meniscus removal and repair of the posterior cruciate ligament, 
bilateral hearing loss, degenerative arthritis of the right knee 
associated with the left knee lateral meniscus removal and repair 
of the posterior cruciate ligament, degenerative arthritis of the 
fifth proximal interphalangeal (PIP) joint, traumatic fracture of 
the right hip associated with post traumatic arthritis of the 
left knee, mild varicose veins, right inguinal hernia, and 
postoperative appendectomy.  Accordingly, remand is required so 
the appellant may be provided the requisite Hupp notice.

The RO also never obtained a medical nexus opinion regarding the 
determinative issue of causation, i.e., concerning whether any of 
the Veteran's service-connected disabilities, but especially his 
PTSD, either caused or contributed substantially or materially to 
his death.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) 
does not always require VA to assist the claimant in obtaining a 
medical opinion for a DIC claim, it does require VA to assist a 
claimant in obtaining such whenever necessary to substantiate the 
DIC claim); see, too, Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA 
must also consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to obtain an opinion when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  So, on remand, an opinion should be 
obtained.

The § 1318 DIC claim is inextricably intertwined with the cause-
of-death claim, as it turns on whether the Veteran's death is 
service connected.  As such, the Board may not properly review 
this claim until the cause-of-death claim is resolved.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
inextricably intertwined when they are so closely tied together 
that a final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  These types of 
claims should be considered concurrently to avoid piecemeal 
adjudication of claims with common parameters.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); and see Smith (Daniel) v. 
Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together.).



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the appellant an additional VCAA 
notice letter that includes a statement of 
the conditions for which the Veteran was 
service connected at the time of his death, 
namely, PTSD, posttraumatic arthritis of 
the left knee, left knee lateral meniscus 
removal and repair of the posterior 
cruciate ligament, bilateral hearing loss, 
degenerative arthritis of the right knee 
associated with the left knee lateral 
meniscus removal and repair of the 
posterior cruciate ligament, degenerative 
arthritis of the fifth PIP joint, traumatic 
fracture of the right hip associated with 
the post traumatic arthritis of the 
left knee, mild varicose veins, right 
inguinal hernia, and postoperative 
appendectomy.  The letter also must provide 
an explanation of the information or 
evidence needed to establish entitlement to 
cause-of-death benefits, as outlined by the 
Court in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).



2.  After giving the appellant time to 
submit additional evidence and/or argument 
in response to this additional VCAA Hupp 
notice, forward the claims file to an 
appropriate physician for a medical nexus 
opinion concerning the likelihood (very 
likely, as likely as not, or unlikely) that 
a service-connected disability, especially 
the PTSD, either caused or contributed 
substantially or materially to the 
Veteran's death from respiratory 
insufficiency and advanced dementia.*

*The appellant contends the Veteran's 
service-connected PTSD (including 
medication used to treat the PTSD) 
aggravated his dementia and/or respiratory 
insufficiency.

The term "as likely as not" means at least 
50 percent probability.  It does not, 
however, mean merely within the realm of 
medical possibility, rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The designated physician must discuss the 
rationale of the opinion, whether favorable 
or unfavorable, if necessary citing to 
specific evidence in the record.



3.  Then readjudicate the claims in light 
of the additional evidence.  If the 
requested death benefits are not granted to 
the appellant's satisfaction, send her a 
supplemental statement of the case (SSOC) 
and give her time to response before 
returning the file to the Board for further 
appellate consideration of the claims.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


